Brady, J.
The answer which may properly be made to the points presented on behalf of the relator is, that the police justices, if not such de jure, are such de facto, with color of title, and their acts must be obeyed and respected until judgment of ouster is pronounced against them. Having apparent authority to act, and having rendered judgment between the prisoner and the people, neither can, in this collateral way, call in question the title of the judges.
Yo principle is better settled, than that the acts of such persons are valid when they concern the public. Justice Bronson said: “ It would be impossible to maintain the supremacy of the laws, if individuals were at liberty, in this collateral manner, to question the authority of those who, in fact, hold public offices.” People v. White, 34 Wend. 525; Nelson v. People, 23 N. Y. 293. If the objection were, that, assuming the validity of the tribunal whose acts are questioned, the subject-matter was not within its jurisdiction, the question would be one doubtless for consideration. Such is not the case herein. If, however, the relator were right in presenting his objections in the manner adopted, he is nevertheless not entitled to the relief he demands. The points which are urged by him for our consideration, affecting the title of the justices who presided at the special sessions, and to the organization of the court in which they sat and pronounced judgment, have recently been under consideration, in the court of Common Pleas of this county, in an action in the nature of quo warranto, People ex rel. Hogan v. Morgan, and have been decided adversely to him, by an exhaustive and elaborate opinion delivered by Chief Justice Daly. See 5th Daly.
In the conclusion arrived at in that court, we concur. We think the writ should therefore be dismissed.
Daniels and Westbrook, JJ., concurred.

Writ dismissed.